       Case 1:20-cv-03345-LTS-OTW Document 4 Filed 05/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JARED J. GROGAN,

                                  Plaintiff,
                                                                   20-CV-3345 (LTS)
                      -against-
                                                                ORDER OF SERVICE
 NEW YORK UNIVERSITY, NYU IN ABU
 DHABI CORPORATION,

                                  Defendants.

Laura Taylor Swain, United States District Judge:

       Plaintiff paid the relevant fees to brings this pro se action under the Americans with

Disabilities Act of 1990, the Rehabilitation Act of 1973, the Family and Medical Leave Act, and

the New York City and New York State Human Rights Laws. He alleges that his former

employer discriminated against him based on his disability and retaliated against him for

reporting misconduct.

       The Clerk of Court is directed to issue summonses as to Defendants New York University

and NYU in Abu Dhabi Corporation. Plaintiff is directed to serve the summonses and complaint

on Defendants within 90 days of the issuance of the summonses. If within those 90 days,

Plaintiff has not either served Defendants or requested an extension of time to do so, the Court

may dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.

       In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties also

are encouraged to consent to receive all court documents electronically. A consent to electronic

service form is available on the Court’s website. Pro se parties who are unable to use email may

submit documents by regular mail or in person at the drop box located at the U.S. Courthouses in
         Case 1:20-cv-03345-LTS-OTW Document 4 Filed 05/21/20 Page 2 of 2



Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street). For more information,

including instructions on this new email service for pro se parties, please visit the Court’s

website at nysd.uscourts.gov.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

Dated:     May 21, 2020                            /s/ Laura Taylor Swain
           New York, New York

                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge
Copy mailed to:
Jared J. Grogan
3479 NE 163rd St. #102
North Miami Beach, FL 33160




                                                   2
